COMPENSATION AGREEMENT (the Agreement), dated as of December 1, 2008, by and between ELITE PHARMACEUTICALS, INC., a Delaware corporation (the Company), and Jerry I. Treppel (the Director). INTRODUCTION WHEREAS, the Director currently serves as a director on the Board of Directors of the Company (the  Board ); and WHEREAS, the Board has elected the Director as the non-executive Chairman of the Board and the Director is willing to serve in such capacity for the compensation and upon the terms set forth in this Agreement. NOW, THEREFORE, in consideration of the premises and mutual covenants herein and for other good and valuable consideration, the parties agree as follows: 1. Term . The term of the Directors service as non-executive Chairman of the Board under this Agreement shall commence on the date hereof and end immediately prior to the next annual meeting of the Companys stockholders (the  Term ); provided, however , that following such annual meeting, and each subsequent annual meeting of the Companys stockholders, if the Board elects the Director to continue as the non-executive Chairman of the Board, then the Term shall be extended through the earlier of (a) the date of the next subsequent annual meeting of the Companys stockholders and (ii) the date upon which the Director shall no longer serve as the non-executive Chairman of the Board (such additional extension(s), the  Extended Term ); references in this Agreement to the Term shall include the Extended Term. Either party hereto may terminate this agreement, effective immediately upon the giving of written notice. 2. Duties . During the Term, the Director shall serve as the non-executive Chairman of the Board and shall be neither an employee nor officer of the Company and shall not serve in any other capacity with the Company or any of its affiliates. The Director shall perform his duties as the non-executive Chairman of the Board in a manner consistent with applicable legal and corporate governance standards: (a) regularly attend and preside at Board meetings, (b) chair the annual meeting of the Companys stockholders, (c) be eligible to serve on such committees of the Board, and (d) perform such other duties commensurate with his position as a non-executive Chairman of the Board. The Director may serve on one or more committees of the Board consistent with this Section 2. 3. Commitment. During and throughout the Term, the Director will devote such reasonable time, attention, skill and efforts to the business and affairs of the Company as is necessary to discharge the duties and responsibilities assigned to the Director hereunder in his capacity as the non-executive Chairman of the Board and shall serve the Company faithfully and to the best of his ability. 4. Compensation; Expenses . (a) Cash Compensation . During the Term, the Director shall be entitled to receive monthly compensation at a rate of $2,083.33 (the  Cash Compensation ), which amount shall be in lieu of and not in addition to any cash directors fees and other compensation paid to other non-employee members of the Board. Payments to the Director of the Cash Compensation set forth in this Section 4(a) shall be made within ten (10) business days of the end of each calendar month and in accordance with the Companys customary pay practices for its employees.
